Citation Nr: 1541668	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Appellant had active service from June 1 to June 21, 1983.  She also had service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim sought.  The claim was certified for appeal by the Hartford, Connecticut, RO.

In January 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2010 and September 2011, the Board remanded the claim for further development.  In November 2012, the Board denied the claim.  In July 2014, the United States Court of Appeals for Veterans Claims issued a memorandum decision vacating the Board's decision and remanding the case for appropriate action consistent with the Court's order.  In November 2014, the Board remanded the claim.

As noted by the Board in its September 2011 and November 2014 remands, as well as in the November 2012 decision, the appellant in January 2007 appeared to have raised issues of entitlement to service connection for hearing loss and tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted to a veteran for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease, during active military service.  38 U.S.C.A. § 1131 (West 2014).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military service" includes periods of active duty for training during which a person was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).

The appellant is currently NOT a veteran.  Moreover, the law provides that the claimant bears the burden of establishing veteran status.  Donnellan v. Shinseki, 24 Vet.App. 167, 172 (2010).  Notably, when a claim for disability compensation benefits is based only on a period of active duty for training, the claimant may establish that she is a veteran by showing that she became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  38 U.S.C. §§ 101, 1110 (West 2014).  A claimant may establish veteran status by showing that a disorder that preexisted service was aggravated during a period of active duty for training.  Aggravation is shown when a preexisting disorder is permanently increased beyond natural progress during a period of active duty for training.  Donnellan, 24 Vet.App. at 172, 175.  

In this case, the Court found that the September 2012 VA examination was inadequate.  In this regard, following that examination the VA examiner diagnosed the appellant with schizophrenia.  The examiner found that the appellant's symptoms were longstanding "dating back to her early adolescent years."  The examiner opined that "it (was) more likely that she entered the military during a period of rem[i]ssion.  However, she then cycled into a psychotic state again sometime after arriving at Fort Dix."  The examiner concluded that the appellant's schizophrenia "was not caused by or worsened beyond its natural progression."  

In finding that the September 2012 VA examination was inadequate the Court noted that although the record contained no preservice medical records pertaining to the nature of the appellant's mental disorder prior to service, the record was replete with postservice records which show that she was consistently diagnosed with bipolar and personality disorders.  Yet the 2012 VA examiner diagnosed schizophrenia, a disorder characterized by cyclical episodes of remission and active psychosis.  The Court added that, "[i]ndeed, the VA examiner's opinion that the appellant's mental disorder did not worsen beyond its natural progression during [active duty for training] (was) predicated upon his belief that during service the appellant experienced an episode of recurrent active psychosis.  Thus, the examiner concluded that there was no substantial change in the underlying mental disorder.  Rather, he concluded that the appellant suffered a temporary worsening of the symptoms associated with the appellant's schizophrenia."

The Court took exception to the adequacy of the examination because the examiner failed to reconcile, or even discuss, the appellant's lengthy medical history of bipolar disease.  The Court found that although the VA examiner concluded that the appellant had schizophrenia before and during active duty for training and on the occasion that he examined her in 2012, "the examiner (did) not discuss the appellant's lengthy postservice medical history and the fact that the majority of examiners who have treated her have not diagnosed her with schizophrenia.  It is not apparent that the examiner based his opinion of aggravation on the appellant's full medical history.  Because the examiner's medical opinion did not address the appellant's medical history, the examination report does not provide the Board with a fully informed opinion on which to evaluate whether the appellant's mental disorder was aggravated during active duty for training."

While the Board acknowledges the fact that the appellant was examined in June 2015, in view of the findings of the Court this case is REMANDED for the following additional action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f) (2014), as required for PTSD claims based on in service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain an addendum opinion from the September 2012 VA examiner.  The Veteran's Virtual VA and VBMS electronic files must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to whether the Veteran's preexisting psychotic disorder, variously diagnosed as a bipolar disorder, a schizoaffective disorder, and schizophrenia was permanently aggravated beyond its natural progression by service in June 1983.  A complete rationale should be given for all opinions and conclusions expressed.  

Any opinion offered must discuss and analyze the appellant's full and complete medical history to include her history with bipolar disease.  The psychologist must reconcile and discuss the appellant's lengthy postservice medical history and the fact that the majority of examiners have not diagnosed her with schizophrenia, and that the prevailing view is that the appellant has suffered from bipolar disease.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the claim.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

